Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary amendment was  filed October 7, 2019. Claims 4, 6, 7, and 9-11, were amended. Claims 12-62 and 64-75 were canceled. Claims 1-11, 63 and 76 are under consideration in this Office Action.

Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
           When Claims Are Directed to Multiple Categories of Inventions:
4.	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
5.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-11 are drawn to a method comprising: (a) contacting a genomic DNA sample obtained from a cell or tissue contacted with a site specific nuclease with a transposon comprising a first detection sequence at the 5’ end of the transposon, under conditions whereby the transposon is inserted into the genomic DNA sample and the genomic DNA sample is fragmented into a plurality of tagmented double-stranded nucleic acid fragments comprising the transposon attached to the 5’ end of the nucleic acid fragments; (b) amplifying the tagmented nucleic acid fragments using (i) a first fixed primer comprising a nucleotide sequence complementary to a predetermined location in the genomic DNA and comprising a second detection sequence at its 5’ end, and
(ii) a second selective primer comprising a nucleotide sequence complementary to at least a portion of the first detection sequence, to form amplified nucleic acid fragments comprising the first detection sequence, the transposon attached to the 5’ end of the nucleic acid fragments, and the second detection sequence; and (c) sequencing the amplified nucleic acid fragments.
Group II, claims 63 and 76 are drawn to one or more non-transitory machine-readable storage media storing instructions that are executable by one or more processing devices to perform operations comprising: receiving a data set comprising nucleotide sequences for multiple entities, the data set comprising next generation sequencing data; demulitplexing the data set to obtain first data from the data set, the first data comprising a nucleotide sequence obtained from an entity among the multiple entities, the nucleotide sequence comprising a barcode identifying the entity, the nucleotide sequence also comprising one or more identifiers, the one or more identifiers being based on a gene editing event performed on the nucleotide sequence; aligning, based on the first data, at least part of the nucleotide sequence to a reference amplicon represented by second data, the reference amplicon comprising a reference nucleotide sequence comprising representations of: one or more on-target gene editing events, one or more off-target gene editing events, or both one or more on-target gene editing events and one or more off-target gene editing events; determining a number of the identifiers contained in the at least part of the nucleotide sequence aligned to the reference amplicon; and evaluating an outcome of the gene editing event based on the number of identifiers.

6. 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of general lateral flow device, this technical feature is not a special technical feature as it does not make a contribution over the prior art. 
As the technical features were known in the art at the time of the invention, they cannot be considered special technical features that would otherwise unify the groups. Therefore, Groups I-V lack unity under PCT Rule 13 because they no share the same or corresponding special technical feature. 
US2016017396 discloses sequencing after "“tagmentation" using a transposon (see para. 5-8, 21, 53, 106, 109, 151, 152, 154, 221). US6593113 discloses in vitro method for providing templates for DNA sequencing using transposons (see col. 5-6). Moreover, the remaining technical features of the two inventions are different. While the first invention refers to sequencing methods (i.e. obtaining sequencing data), the second invention refers to processing sequencing data. The technical problem to be solved by the first invention is provision of a sequencing method. The technical problem to be solved by the second invention is providing one or more non-transitory machine-readable storage media storing instructions that are executable by one or more processing devices to perform operations. Since neither have the same nor corresponding special technical features are present in the two inventions, there is no single general inventive concept and the requirements for unity of invention are not met. Thus, the above-listed inventions are not considered to fulfill the unity requirements of Rule 13 PCT. The first invention mentioned in the claims has been searched (cf. Art. 17 (3) (a) PCT).

7. 	Applicant is advised that the reply to this requirement to be complete must include identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. 
Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.
Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.
Where such evidence or admission is provided by applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

8.   	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. 
A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645